Citation Nr: 1134752	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 2007, for the grant of service connection for degenerative joint disease of the left mid-foot and talonavicular joint.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left mid-foot and talonavicular joint.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for degenerative joint disease of the left mid-foot and talonavicular joint, and assigned a 10 percent disability rating effective December 27, 2007.  The Veteran disagreed with the disability rating assigned and the effective date for service connection.  In May 2011, the Veteran testified before the Board at a videoconference hearing.


FINDINGS OF FACT

1.  In a rating decision in February 1975, the RO denied the Veteran's claim for service connection for residuals of a left ankle injury; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and the rating decision became final.

2.  In January 2002, the RO denied the Veteran's application to reopen the claim for service connection for a left foot condition; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and the rating decision became final.

3.  The Veteran filed an application to reopen a previously denied claim of service connection for a left foot disability on March 23, 2006; at no time during the pendency of the appeal of a June 2006 rating decision that denied the Veteran's claim on the basis that no new and material evidence had been submitted to reopen the claim for service connection for a left foot condition, was the appeal withdrawn.


CONCLUSIONS OF LAW

1.  The February 1975 and January 2002 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2011).

2.  The criteria for an effective date of March 23, 2006, but no earlier, for the award of service connection for degenerative joint disease of the left mid-foot and talonavicular joint, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of service connection for degenerative joint disease of the left mid-foot and talonavicular joint.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2006, November 2006, and April 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks an effective date earlier than June 14, 2007, for service connection for degenerative joint disease of the left mid-foot and talonavicular joint.  Specifically, the Veteran alleges that the effective date for the award of service connection for his left foot disability should be 1974, when he initially submitted a claim for service connection for residuals of a left ankle injury.  In recent statements in connection with the current claim, and at the May 2011 personal hearing, the Veteran reported that he did not appeal the February 1975 rating decision that denied his claim because although he was represented at the time, his representative did not provide adequate representation and failed to appeal the decision.  

In a February 1975 rating decision, the RO denied service connection for a left ankle injury.  The Veteran was notified of his appellate rights in February 1975 correspondence.  The available written evidence does not document that the RO received a notice of disagreement within the prescribed time period from the Veteran or his representative and the Veteran does not contend otherwise.  To the extent that the Veteran's claim for an earlier effective date for the grant of service connection for a left foot condition relies on the argument that his former representative of record failed to timely file a notice of disagreement with the agency of original jurisdiction, VA is not responsible for the errors, misunderstandings or advice of a non-VA employee.  Accordingly, as the Veteran did not file a timely notice of disagreement, the February 1975 rating decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

In response to correspondence from the Veteran received in August 1976, the RO informed the Veteran that new and material evidence was required to reopen the claim for service connection for a foot condition.  The Veteran did not respond to the September 1976 RO letter and by operation of law, the claim is deemed abandoned.  38 C.F.R. § 3.158 (2010).

In November 2001, the Veteran submitted an application to reopen his claim for service connection for a left foot condition and a claim for service connection for a bilateral knee disability.  In January 2002, the RO denied the claims.  The RO specifically found that new and material evidence had not been submitted to reopen the claim for service connection for a left foot condition.  The Veteran did not appeal that decision, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

By operation of law, the rating decisions in February 1975 and January 2002 are final and binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a) (2010).  The Veteran has not raised any claim of clear and unmistakable error in the RO rating decisions in February 1975 and January 2002, and that issue is not before the Board.  

Following the January 2002 rating decision, on March 23, 2006, the Veteran submitted an application to reopen his claim for a left foot condition, and an application to reopen a claim for service connection for a bilateral knee condition, and a claim for service connection for a back disorder.  Following the January 2002 rating decision and prior to March 23, 2006, there was no communication or action from the Veteran indicating intent to reopen the claim for service connection for a left foot condition.  Accordingly, following the January 2002 rating decision and prior to March 23, 2006, there was no pending unadjudicated claim, or other communication or action from the Veteran that could be construed as an informal claim.  38 C.F.R. § 3.155 (2010).

In June 2006, the RO denied the claims on the basis that no new and material evidence had been submitted to reopen the claims for service connection for a left foot condition and a bilateral knee condition.  The RO also denied the claim for service connection for a back condition.  The Veteran filed a timely notice of disagreement in October 2006, and a statement of the case was issued in June 2007.  In June 2007, the Veteran perfected his appeal with respect to his application to reopen the claim for service connection for a left foot condition.  

In a communication from the Veteran received in December 27, 2007, the Veteran expressly withdrew his appeal of the issues relating to service connection for a back disability and bilateral knee conditions, and a claim of service connection for a respiratory disorder.  However, he requested that his claim for service connection for a left foot condition be "reopened."   The Veteran further added that with regard to this issue he had submitted a VA Form 9, thereby substantiating the appeal, and that he had requested a hearing before a member of the Board.  The RO interpreted the December 27, 2007, statement as a withdrawal of all issues on appeal, to include the Veteran's application to reopen the claim for service connection for a left foot condition, and closed all pending appeals.  The RO further determined that the December 27, 2007, statement was a new claim to reopen the claim for service connection for a left foot condition and a new claim process was undertaken.  By a rating decision in September 2008, the RO reopened and granted the Veteran's claim for service connection for degenerative joint disease of the left mid-foot and talonavicular joint, and assigned a 10 percent disability rating effective December 27, 2007.

The Board finds that the Veteran's March 23, 2006, application to reopen the claim for service connection for a left foot disability was never withdrawn.  While the December 27, 2007 statement requested that his claim for a left foot condition be "reopened," it does not appear that the Veteran attempted to withdraw the appeal and submit a new claim.  The Board notes that the Veteran expressly withdrew his appeal on other issues as reportedly he did not wish to "reopen" these claims.  He further confirmed that he had perfected an appeal on the application to reopen his claim for service connection for a left foot condition and requested a hearing before a member of the Board.  The Board notes that the June 2007 VA Form 9, Appeal to Board of Veterans' Appeals, only sought to appeal the issue of service connection for a left foot disability.  Having analyzed the procedural facts, the Board finds that the language of the December 27, 2007, statement cannot be interpreted as a withdrawal of the appeal on the denial of the claim of service connection for a left foot condition.  Accordingly, for the reasons set forth above, the Board finds that the appeal of the June 2006 rating decision that denied the Veteran's claim on the basis that new and material evidence had not been submitted to reopen the claim for service connection for a left foot condition was never withdrawn.  Finding all reasonable doubt in favor of the Veteran, the Board finds that the claim that was filed on March 23, 2006, was still pending at the time of the September 2008 rating decision, and thus, the record presents an evidentiary basis for the assignment of an effective date of March 23, 2006, for the grant of service connection for degenerative joint disease of the left mid-foot and talonavicular joint.  That was the date of claim to reopen and the claim was subsequently substantiated.  Therefore, resolving all reasonably doubt in favor of the Veteran, the Board finds that an effective date of March 23, 2006, can be assigned based on a claim to reopen a previously denied claim received on that date and subsequently allowed.  38 C.F.R. § 3.400(q)-(r) (2010).

Accordingly, the Board must now determine whether an effective date earlier than March 23, 2006, is warranted for the award of service connection for degenerative joint disease of the left mid-foot and talonavicular joint.

Because the January 2002 rating decision was final, the claim by which the Veteran was granted service connection for degenerative joint disease of the left mid-foot and talonavicular joint, and which led to this appeal, was an application to reopen a previously denied claim.  In such an instance, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2), (r) (2010).

In connection with his claim, the Veteran contended that he suffered from residuals of a left foot injury sustained during active military service.  The July 2008 VA examination report that associated the Veteran's current left foot disability with service constituted the first competent medical nexus evidence that linked the Veteran's degenerative joint disease of the left mid-foot and talonavicular joint to service.  Thus, the necessary elements of a service connection claim were first met at that time.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  The record contained medical evidence of a current disability; medical evidence of an in-service injury; and medical evidence of a nexus between the in-service injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although the date of the VA examination represented the earliest date that the Veteran proved his claim, that date is not synonymous with the date entitlement arose.  As applied to original claims for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28 (2000).  Here, the VA examiner related the Veteran's degenerative joint disease of the left mid-foot and talonavicular joint to service.  By saying so, the examiner confirmed that the Veteran's left foot condition was related to military service.  In that sense, entitlement had arisen, but the evidence did not substantiate his claim until the date of the examination.  When the medical nexus element is the only element remaining to be substantiated, the date entitlement arose with respect to service connection claims cannot be solely dependent on the date of an examination or opinion.  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Although the date entitlement arose may have preceded the date when the Veteran filed a claim, the regulations still provide that the effective date of a claim to reopen is the date of receipt of claim or date entitlement arose, whichever is later.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537 (2008); Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332 (1995).

Here, the Veteran's application to reopen the claim of service connection for a left foot condition was received by the RO on March 23, 2006.  Because the July 2008 VA examination established that the Veteran's left foot condition was related to military service, the date of receipt of claim was later than the date entitlement arose.  As a result, the appropriate effective date for the award of service connection for a left foot condition is March 23, 2006.  However, the date cannot be earlier because that claim was the subject of a previous final denial and that was the earliest claim to reopen the claim following the final denial.

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents an evidentiary basis for the assignment of an effective date of March 23, 2006, but no earlier, for the grant of service connection for degenerative joint disease of the left mid-foot and talonavicular joint.  There is no written communication or medical evidence prior to that date that could be interpreted as a formal or informal claim for benefits that would provide a basis for reopening the Veteran's claim following the January 2002 final rating decision denial.  The governing legal authority is clear and specific, and VA is bound by it.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2010).

Accordingly, an effective date of March 23, 2006, but not earlier, for service connection for a left foot disability is granted.  The preponderance of the evidence is against the assignment of any earlier effective date.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of March 23, 2006, but no earlier, for the award of service connection for degenerative joint disease of the left mid-foot and talonavicular joint, is granted.  


REMAND

The Board decision has granted an earlier effective date for service connection for a left foot disability.  However, the RO has not yet assigned a disability rating for the left foot disability for the period prior to the previously assigned effective date.  The other issue on appeal is entitlement to an increased initial rating for the left foot disability.  Because a rating has not yet been assigned for part of the period for which the appeal for increased rating is challenging, the Board finds that a decision on the appeal for an increased rating cannot be issued at this time.

Accordingly, this case is REMANDED for the following:

1.  Enact the Board decision granting an earlier effective date of March 23, 2006, for service connection for a left foot disability and assign a disability rating for the left foot disability for the period prior to the currently assigned effective date.

2.  Then, readjudicate the issue on appeal of entitlement to an increased rating for a left foot disability .  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


